DETAILED ACTION
Election/Restrictions
	As amended and in light of the amendments agree upon below in regards to claim 1, claim 13 is no longer considered withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colleen M. Tersmette on 02/24/2021
The application has been amended as follows: 
1.	(currently amended)  A roll for use in a continuous coating line, wherein the roll comprises a generally cylindrical roll portion extending along a longitudinal axis, wherein the roll comprises at least about 90% of a refractory ceramic material.
wherein the roll comprises a channel extending inwardly from each end of the roll along the longitudinal axis, wherein each channel is sized to extend through an end portion of each end of the roll such that each channel does not extend through an entire length of the roll along the longitudinal axis; 
wherein the roll comprises a support rod positioned within each channel wherein each support rod is sized to extend through the end portion of each end of the roll such that each support rod does not extend through an entire length of the roll along the longitudinal axis; and 
wherein each support rod is positioned within the roll such that each support rod is enclosed within the roll and does not extend beyond an end surface of the roll.
21.	(cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
US Patent No. 5,411,462 to Link discloses a roll that inlcudes a generally cylindrical roll portion (20 of Figure 3) extending along a longitudinal axis, wherein the roll comprises a channel (25 of Figure 3) extending inwardly from each end of the roll along the longitudinal axis, wherein each channel is sized to extend through an end portion of each end of the roll such that each channel does not extend through an entire length of the roll along the longitudinal axis; wherein the roll comprises a support rod (32 of Figure 3) positioned within each channel wherein each support rod is sized to extend through the end portion of each end of the roll such that each support rod does not extend through an entire length of the roll along the longitudinal axis.
While Link discloses that the roll is coated with a ceramic coating (abstract), Link fails to disclose that the roll comprises at least about 90% of a refractory ceramic material.
Further US Patent No. 5,718,766 to Vignot teaches a roll that includes a generally cylindrical roll portion (9 of Figure 2) extending along a longitudinal axis, wherein the roll comprises at least about 90% of a refractory ceramic material (Col. 4, Lines 11-20).
Therefore it would have been obvious to one of ordinary skill in the art to substitute the ceramic material of Vignot for that of Link, because it is prima facie obvious to combine prior art elements by known methods in order to achieve predictable results (MPEP 2143(B)).

The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
	Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Link and/or Vignot in order to correct the deficiencies identified above, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726